                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 JOSEPH MIZRACHI
                                                    Case No. 1:17-cv-8036
                       Plaintiff,
                                                    Hon. Matthew F. Kennelly
                v.

 LAWRENCE B. ORDOWER and
 ORDOWER & ORDOWER, P.C.,

                       Defendants.


                            PLAINTIFF’S MOTION IN LIMINE

       Plaintiff Joseph Mizrachi (“Plaintiff”), by and through his undersigned counsel,

respectfully moves to bar Defendants’ expert witness, Michael Flaherty, from offering testimony

on Illinois Rule of Professional Conduct 1.13 in violation of the Court’s orders of May 10, 2021

(ECF No. 263) and May 2, 2021 (ECF No. 248). Based on slides received by Plaintiff’s counsel

from Defendants’ counsel, it appears that Defendants seek, once again, to circumvent the Court’s

orders by asking Flaherty to opine regarding the existence of an attorney-client relationship

between Plaintiff and Defendants. Because the Court has repeatedly ordered that such testimony

is inadmissible, Plaintiff requests that Flaherty be barred from offering testimony regarding IRPC

1.13 or Mizrachi’s “assumed” status as a mere constituent of SJL in the context of his attorney-

client relationship with Defendants.

       Pursuant to an agreement between counsel to exchange demonstratives prior to a witness’s

testimony, Defendants’ counsel sent Plaintiff’s counsel various slides and other documents to be

used during the direct examination of Michael Flaherty. See Exhibits A & B. The documents sent

by Defendants’ counsel include the text of IRPC 1.13 (Ex. A) and slides setting forth an extended



                                                1
hypothetical that includes the assumed fact that “Mr. Mizrachi was a constituent of SJL” (Ex. B at

6). Both of these demonstratives strongly suggest that Defendants intend to elicit Flaherty’s

testimony on matters that have been expressly and repeatedly prohibited by the Court’s prior

orders. Indeed, the assumption incorporated into the hypothetical slide that Plaintiff “was a

constituent of SJL” raises serious doubt about whether Flaherty intends to assume for purposes of

his expert testimony that Plaintiff and Defendants had an attorney-client relationship, as the

Court’s orders require. In any event, Plaintiff cannot imagine how the Rule 1.13 demonstrative

could be relevant to the only permissible topic of Flaherty’s testimony—whether, assuming an

attorney-client relationship existed between Plaintiff and Defendants, Defendants violated IRCP

1.4, 1.7, 1.8, or 8.4. See ECF No. 248 (Order on Motions in Limine) at 6. Moreover, Plaintiff has

all the more reason to suspect such tactics from Defendants after Defendants failed to disclose in

advance of Professor Hirshon’s testimony, in violation of the parties’ agreement, that they planned

to use a demonstrative related to IRPC 1.13.

       The Court’s orders on this topic could not be more clear. In rejecting Defendants’ prior

“back door” attempt to admit such evidence, the Court held that were it “to allow Flaherty to opine

regarding the application of Rule 1.13(g) in the situation at issue in the present case, it would

effectively undo the ruling the Court made barring expert opinion on the existence of an attorney-

client relationship.” ECF No. 263 (Order on May 7 Motions) at 6. As the Court also noted in that

order, Flaherty did not even address Rule 1.13 in the only relevant portions of his report. Id. at 5-

6.

       Wherefore, for the foregoing reasons, Plaintiff respectfully requests that the Court prohibit

Defendants from soliciting testimony related to IRPC 1.13 or Mizrachi’s status as a mere

“constituent” of SJL in the context of forming an attorney-client relationship with Defendants.



                                                 2
Dated: May 16, 2021       /s/ Lee H. Rubin
                          Lee H. Rubin
                          MAYER BROWN LLP
                          3000 El Camino Real
                          Two Palo Alto Square, Suite 3000
                          Palo Alto, CA 94306
                          (650) 331-2000
                          lrubin@mayerbrown.com

                          Abigail M. Bartine
                          MAYER BROWN LLP
                          71 S. Wacker Dr.
                          Chicago, IL 60606
                          (312) 682-0800
                          abartine@mayerbrown.com




                      3
                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

was served upon all parties of record via the Electronic Filing System of the U.S. District Court

for the Northern District of Illinois on May 16, 2021.

                                                            /s/ Lee H. Rubin
                                                            Lee H. Rubin




                                                4
